Title: To James Madison from Benjamin Henry Latrobe, 8 April 1816
From: Latrobe, Benjamin Henry
To: Madison, James


                    
                        Sir,
                        Washington, April 8th. 1816.
                    
                    In reflecting on the subject on which you did me the honor to converse with me this morning, the appointment of a principal Engineer to direct the improvement of the State of Virginia by Roads & Canals, under the Establishment lately formed for that patriotic purpose, I have thought that I may venture, so far to intrude upon your time, as to offer to you, & through You, to the Government of that State, a few remarks on the whole subject, while I at the same time answer your immediate enquiry, as to my knowledge of any person capable of filling the Office. I resided long in the State, & was engaged professionally in the design of the State prison. If I were not attached to the interests of Virginia, I should be very ungrateful for the many

kindnesses received from its’ citizens & Government, now, more than 20 years ago. On this plea I hope my prolixity will be excused & pardoned.
                    It is desired that the Person to be employed shall be a compleat civil Engineer, & not only understand the principles on which roads ought to be laid out & constructed but that he shall also be perfectly acquainted with the much more difficult & rare Science necessary to lay out & construct a Canal.
                    When I consider the great extent of Virginia, & the highly responsible duties that will devolve upon the head of the department of internal improvement, I cannot but feel that it will be exceedingly difficult to fill the situation adequately. For not only will it be required that the principal Engineer should be a man of Science, & of considerable practice in his Profession, but that he should have a vigorous constitution capable of undergoing great fatigue in a climate unfavorable, at least to the health of foreigners. Whether any one Engineer can be found, who could go thro’ the necessary bodily fatigue, possessing at the same time the requisite mental qualifications, so as to keep pace with the natural impatience of the people to see the work in progress, appears to me very doubtful. Before I therefore venture to mention the names of the professional men with whom I am acquainted, I beg leave to offer a few preliminary remarks. If I shall do this in a very desultory & perhaps ill arranged manner, I hope to be excused, as my present engagements will prevent my even making a copy of this letter.
                    The objects of improvements are Roads & Canals.
                    Roads have been made in every part of the United States, especially to the North of the Patowmac. The best road in the Union as far as it has proceeded, is that intended to connect the Eastern with the western navigable Waters, commonly called, the Cumberland turnpike road. The errors in the details of its location, which now appear, but which were probably difficult of discovery before it was actually opened, are very few, very trifling, & easily corrected. Both in its location, and in its construction it would do honor to the country in Europe, the most improved in the theory & practice of this branch of civil Engineering.
                    This road was laid out by three Commissioners none of whom were professional men. They had with them a good Land surveyor. The line was afterwards examined by Mr Charles Randall, a practical road- & Canal-maker from England, whom I had for many years employed, & had recommended to Mr Galatin for that service. He reported in detail on the practicability of the different sections, & proposed alterations, suggested by his experience, many of which were adopted. Mr Schriver was afterwards appointed superintendant of the road, a man experienced in the construction of turnpikes, & whom it is unnecessary to praise, because the work itself is his highest commendation. Mr. Schriver improved further many details of the roads. The contracts for the execution were submitted to me

by Mr Gallatin. My report & remarks were published by Professor Cooper in the Emporium, where they may be seen, but excepting the very slight service that they may have rendered, in the manner of execution, I had no share whatever in this great national Work.
                    I have gone into this detail to show, that in the department of roads, we are so far advanced as to be able to do exceedingly well, & perfectly well, without the assistance of any man regularly bred to the Profession of a civil Engineer. For in this principal & most difficult road, no man professedly an Engineer was employed either in laying out or constructing it. But this is not the only road which is admirably planned and constructed. All the Maryland artificial roads, are works exhibiting great abilities in the commissioners, and rather an admirable & courageous spirit of improvement, especially in the citizens of Baltimore. In these roads, the talents of that family of men of talents, the Ellicots, have rendered most important services. The Pennsylvanian roads are fewer in number, and only one is of great extent, & possesses superior merit in the determination of its Line, that from Pha. to Columbia. Its construction is, or was bad.
                    If therefore the department of roads were separated from that of Canals, no difficulty would so far occur in proceeding immediately with the business of improvement. If a commission were appointed consisting:
                    1. Of an accurate, experienced & quicksighted Land-surveyor. 2. Of a man practically, & long experienced in making roads, & 3. Of one or more citizens, men of high character & of no property in the district thro’ which the road should pass, but well acquainted with it, I am convinced that the roads would be well laid out. If a professed Engineer were finally to pass along the line, examine, & report upon it, it would be advantageous, & he could do this in a very short time. But in few cases do I think it would be necessary.
                    The two former of these Commissioners must be professional men, & should have a Salary. They should be concerned in no Contracts, & be liable [illegible] to serve in any part of the State to which they were called. All roads should be laid out by them & the Commissioners for the district. The Surveyor would require deputies & assistants. If the State obtains the services of a regular & eminent Engineer he should have the duty of inspecting & revising the work. But altho’ a regular Engineer myself, I am convinced that such a service would be useful only in very difficult & doubtful cases. The great error of such men, is to force a straight road at the expense of an easy road: but in the roads lately made, experience has much diminished the extent to which it was formerly carried.
                    The best surveyor of roads, & indeed of Canals that I have ever known is Mr. Robert Brooke of Phila. During nine Years residence, & professional practice in England, I did not become acquainted with one equal to him. He is one of the best Mathematicians in any country. He was a surveyor

under the English Engineer Weston on the Delaware & Schuylkill Canal, & I had the advantage of his very superior talents after the Chesapeake & Delaware Canal was laid out.
                    Mr. Isaac Briggs, is well known to You, better probably than to me, and is an excellent surveyor and mathematician, nor has he, I believe, the only defect of Mr Brooke, extreme slowness of operation. Mr. Thompson, a very respectable carpenter in this city, was employed as surveyor on the Cumberland road, and also in the improvement of the Patowmac navigation. That alone is sufficient to prove his competency. But in respect to the choice of a good Surveyor, I presume there will be no difficulty. The necessity of their services has caused them to abound.
                    2. In the practical construction of roads, there is a Man (James Cochran[)], now employed on the Cumberland road, as a Contractor, whose equal will not easily be found. I employed him 18 years ago in that most difficult work the Schuylkill Basin, afterwards as principal contractor for the Chesapeake & Delaware Canal, then to dig the whole of the Washington Canal, in which very great difficulties exist. He has executed, of the Baltimore turnpikes, a very considerable part as contractor, and, I believe more than any other of the Cumberland U.S. road. If the State of Virginia could obtain his permanent services, either in the capacity of a Commissioner as proposed, or of a general inspector of their works in execution, or for estimating the cost previously to their being undertaken, they could hardly be bought at too high a price. But he is an unassuming, & rather humble man in his pretensions. With much energy & most admirable temper in the management of his men, he is one of the most modest in his deportment to his employers. His integrity and sobriety are proverbial where he is known. In fact after so many Years acquaintance with him, & after having paid to him some hundred thousand dollars on behalf of the public, I have not once found him deficient in a single good quality. He is an Irishman, and can collect, for the service of a public work, more of his country men than any other, and govern them with more effect. I consider him as by far the first Man, I have ever known in his line of business. He is also, what is called, a good Scholar.
                    Charles Randall whom I have mentioned above has many of the good qualities of Cochran, but is altogether inferior in respectability of character & deportment, altho’ a very good, intelligent, & useful man; and very fit for the situation of a Commissioner, connected with other respectable Men. Cochran can fill his own place in any Suitable station.
                    After these two men there are many others who could be named, but all inferior to them.
                    Canals.
                    To lay out, & construct a Canal, talents, science, industry, & experience are equally necessary. Much more is requisite in our country to discover the

best line of a Canal, whether it shall run parallel to our rivers, or connect them together. All the difficulties to be encountered, & which grow out of the peculiar geological construction of the country are enumerated in my report to the Secretary of the Treasury, printed by order of the Senate U.S. in 18o[8] and which it might be useful to refer to on this occasion.
                    That which has not been taught and practiced, cannot be known perfectly, and as our Canals are very few, and most of them constructed on wrong principles for navigation, being also employed as Mill races, we have had no School for Canal Engineers in our country. The Delaware & Schuylkill Canal, was very badly planned by learned Men, uninstructed in the business they undertook. To executed [sic] this work Weston, an English engineer was called in. He condemned the plan, but was obliged to follow the original line. It failed in consequence of deficient funds. Mr. Weston was afterwards engaged in the Western navigation of the State of New York. Having acquired an independent fortune he returned to England & has declined a late invitation to come back.
                    He did not as far as I know, leave behind him any well instructed pupils. Mr Brooke mentioned above was his surveyor, and undoubtedly acquired under him much of the valuable knowledge he possesses. Of the Merimack Canal, I know only, by Mr. Blodgets description, that it was not planned or constructed by his father on good principles. My opinion of other Canals is contained in the report above mentioned. In none of these works has there been an opportunity to create any Engineer of eminence: and in fact, the art of cutting canals, of building locks & other works connected with them has been carried to such perfection within the last 50 Years in Europe, that however desireable it would be to find among our own citizens the Engineers we want, necessity obliges us to import at least the first teachers of knowledge from Europe. My own knowledge of Engineering, tho’ an American citizen, was obtained by an early education on the Europaean continent and afterwards in England under a very eminent Engineer by actual practice there. The works I have planned and ⟨e⟩xecuted, have afforded an opportunity of bringing up several Men who have since become highly respectable, whom I will now name.
                    The first & most competent of these is Mr. John Davis ⟨a⟩t Baltimore, an admirable practical Engineer, with sufficient science, to add great value to his experience. He was Clerk of Works at the Philadelphia Waterworks, has supplied Baltimore with water, & is fully employed in that city and neighborhood. He has acquired a very handsome fortune, & could not be himself engaged; but his recommendation of persons to engage in the execution of public Works would be important, & decisive as to their merit.
                    Mr. Fred. Graf, Clerk of the Waterworks at Pha. also engaged, a very useful Man, and capable of a appreciating the merits of persons recommended to execute works.
                    
                    Mr. Robt. Mills. Mr. Mills is known at Richmond as an architect. He accompanied me during all the operations on the Chesapeake & Delaware Canal, and also in exploring & laying out the line of that great & difficult work. He has not however ever had an opportunity of acquiring a knowledge of the construction of Works in Water; the Canal company’s funds having failed before any locks were built. He has since then been entirely engaged in Architecture.
                    Mr DeMun, by previous education & natural talent and by the same experience with Mr Mills, was well qualified to direct & plan a great work, with some advice and assistance from the longer experience of others, & I much regret that he appears to be lost to the Country as an Engineer being engaged in a great Land concern West of the Mississippi. His survey of the Teche and Chafalaya in Louisiana, and his report on that Coast in a military as well as civil point of view did him great honor, & obtained the approbation of the U.S. government to which I had recommended him for that service.
                    My eldest Son Henry, now at New Orleans was educated from infancy for the profession of an Engineer, & has had more practice in the construction of heavy works in Water & on Land than any man of his age perhaps in the country. He is now at New Orleans, where he has been largely employed in works for the UStates Government, & obtained the unqualified approbation of General Jackson as one of the Engineers engaged in the defence of N. Orleans. But his engagements confine him at present to that country, & he is besides only 22 Years old, although he has carried on independent business since he was 18.
                    I have now named all those whom I know to have any scientific acquaintance with that branch of civil Engineering which relates to Canals, and who have been brought up by myself. Of the talents of others I ought to speak with great diffidence, and in fact I know only one Man whom I ought to name as an Engineer, capable of planning any Work however extensive. This is Maximilian Godefroy Esqr. of Baltimore, a man of rare science, talents, & virtues, long resident in our country, & who, desireing to be considered as a candidate for the proposed situation, has too much self respect to wish for a Station in which he could not do himself honor. As a military engineer his talents are indisputable, and nothing is so easily converted to a civil use, as the science common both to the profession of a civil & military engineer.
                    Should it however be decided, that America does not offer a Man competent to the post to be filled, there is no doubt but that the necessary Science & practical knowledge may be obtained from Europe. A young french Engineer, highly recommended, regularly educated in the Polytechnic school & for some Years engaged in that great work, the Canal D’Ourque, Mr. Surville, came hither in hopes of employ. He was some months in my office, & I had an opportunity of judging of his capacity, which I believe to

have been adequate to every thing that could have been required. The wretched state of France however, in which he left his Mother & Sister, induced him suddenly to return thither: but I am convinced that he could easily be brought back.
                    Some Months ago I received a letter from Mr. Jeffries a man of very large fortune & public spirit in the south of England, in which he enquires, whether there would be employment for a first rate civil Engineer in this country. He does not name him. He recommends to me at the same time a Mr Anderson, a man eminent in the actual cutting of Canals, to whom he says he has given letters to me. I have waited to see Mr Anderson before I should answer this letter, but he has not made his appearance. In the enquiries of the Virginia Government, if directed to England, it may be useful to apply to Mr. Jeffries, who is a Man of first rate character & fortune & to whom I will in that case write an open letter.
                    In the question as to the employment of an English or French Engineer, if the qualifications were equal, the advantage of language might probably decide in favor of the former. Otherwise it is very certain that the french Engineers have generally, I may say always, a better education in the Science of their profession than the English. This in our country, in which the line of Canals is not already marked by the accidental situation of villages, roads, and peculiar properties, is of immense importance: and besides our language is soon sufficiently acquired. As the body of an Engineer is almost of equal importance with his mind, I think that, in this climate, a Frenchman has the advantage.
                    But I am ashamed of the length to which this letter intended to consist only of a few pages has extended, & beg to add only, that whatever I may be thought capable of contributed to the attainment of the object in view, is cheerfully at the Service of Yourself & the Government of Virginia. I am with high respect Your obedt. hble Servt
                    
                        B Henry Latrobe
                    
                